Title: From Thomas Jefferson to Edward Telfair, 9 September 1793
From: Jefferson, Thomas
To: Telfair, Edward



Sir
Philadelphia Sep. 9. 1793.

I have been honored with your Excellency’s letter of Aug. 21. inclosing the demand of Joseph Riviere to be delivered out of the hands of justice because he bears a commission in the service of France. This demand is made by a John Brickell, subscribing himself Vice-Consul for the French republic in Georgia, and it is supported by Mr. Mangourit the Consul of France at Charleston, and even extended to two other persons of the names of Hunt and Seymore. These papers have been duly laid before the President.
 
In the first place, I have the honor to inform your Excellency, speaking from the records of my office, that no Exequatur has been issued to any such person as John Brickell to permit his exercise of the functions of either Consul or Vice-Consul of France in any part of the US. and I leave to your Excellency’s good judgment to determine how far it may be necessary for you to call on him to shew his Exequatur, if any he has.
As to the three persons demanded, they are in the possession of the Judiciary department, and the law must take it’s course. If they have not transgressed the laws of the land, the judges will discharge them; if they have transgressed, they ought to be punished. It is not to your Excellency that I need observe that in our country the Judiciary is sovereign in it’s department, and can neither be controuled nor opposed by the Executive. I have the honour to be with perfect respect & esteem, your Excy’s most obedient servant

Th: Jefferson

